DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement of Receipt
	Applicant's response filed on 07/07/2021 to the Office Action mailed on 04/14/2021 is acknowledged.
Claim Status
Claims 1-13, 16-19, 28, and 29 are pending. 
Claims 20-27 were previously canceled and claim 14 and 15 are canceled.
Claims 1, 17 and 18 are currently.
Claims 1-13, 16-19, 28, and 29 have been examined.
Claims 1-13, 16-19, 28, and 29 are rejected.
Priority
	Priority to 371 PCT/US2017/038095 filed on 06/19/2017, which claims priority to application 62/354425 filed on 06/24/2016 is acknowledged.
New Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




This is a new ground of rejection necessitated by the amendment to the claims.
Claim(s) 1, 3-7, 13, 16, 17, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meng (Chinese Patent Application Publication 104488862, Published 04/08/2015).
The claims are directed to a composition comprising a first biocide such as dodecyl dimethyl ammonium chloride and a second biocide such N-3-aminopropyl-N-dodecylpropane-1,3-diamine, having a pH of the composition is 6 to 13. The claims are further directed to the composition comprising a pH adjuster. The claims are further directed to a method of disinfecting an object comprising contacting the object with the composition.
Meng teaches a disinfecting composition comprising 13-15% didecyl dimethyl ammonium chloride, 20-22% laurylamine dipropylene diamine (N-3-aminopropyl-N-dodecylpropane-1,3-diamine), chelating agent, stabilizer, a pH regulator, deionized water having a pH of 9-10 which can effectively kill bacteria and viruses (abstract). The ratio of first biocide to second biocide is 1:1.3-1.7, which reads on the instantly claimed ratio. With regard to the limitation, “wherein the second biocide is present in relation to the first biocide such that the ability of both biocides to kill or inhibit the growth of the microorganism is greater than if only one of the biocides were present at the same concentration of both biocides together”, this is an inherent property of the prior art since it is structurally indistinguishable from the prior art. With regard to the limitations of claims 3 and 4, these limitations are an inherent property of the prior art since it is structurally indistinguishable from the prior art. With regard to claims 5-7 and 16 are intended use limitations. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of 

Withdrawn and New Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
Response to Applicant’s Arguments
The rejection of claims 14 and 15 under 35 U.S.C. 103 as being unpatentable over Okada (Japanese Patent 2011-184419 A, Published 09/22/2011) in view of Waldron et al. (US Patent 6821326 B2, Published 11/23/2004) and Cornfield et al. (International Application Publication Under the PCT WO 91/11306, Published 08/08/1991) is moot since the claim is canceled.
The rejection of claims 1-10, 12, 13, 16-19, and 28 under 35 U.S.C. 103 as being unpatentable over Okada (Japanese Patent 2011-184419 A, Published 09/22/2011) in view of Waldron et al. (US Patent 6821326 B2, Published 11/23/2004) and Cornfield et al. (International Application Publication Under the PCT WO 91/11306, Published 08/08/1991) is withdrawn in view of the amendments to the claims.
The rejection of claim 11 under 35 U.S.C. 103 as being unpatentable over Okada (Japanese Patent 2011-184419 A, Published 09/22/2011) in view of Waldron et al. (US Patent 6821326 B2, Published 11/23/2004) and Cornfield et al. (International Application Publication Under the PCT WO 91/11306, Published 08/08/1991) as applied to claims 1-10, 12-19, and 28 above, and further in view of Warburton et al. (US Patent Application Publication 2013/0210873 A1, Published 08/15/2013) is withdrawn in view of the amendments to the claims.
This is a new ground of rejection necessitated by the amendment to the claims.
Claims 1-9, 13, 16-19, 28 and 29  is/are rejected under 35 U.S.C. 103 as being unpatentable over Meng (Chinese Patent Application Publication 104488862, Published 04/08/2015) in view of Lutz (US Patent 6080789, Published 06/27/2000).

Meng teaches a disinfecting composition comprising 13-15% didecyl dimethyl ammonium chloride, 20-22% laurylamine dipropylene diamine (N-3-aminopropyl-N-dodecylpropane-1,3-diamine), chelating agent, stabilizer, a pH regulator, deionized water having a pH of 9-10 which can effectively kill bacteria and viruses (abstract). The ratio of first biocide to second biocide is 1:1.3-1.7, which reads on the instantly claimed ratio. 
Meng lacks a teaching wherein the composition comprises didecyldimethyl ammonium carbonate. Meng also lacks a teaching wherein the composition also comprises a fragrance. 
Lutz teach a method of disinfecting a substrate (abstract). The composition can comprise a fragrance (column 5, lines 9-11). Carbonate quats display good tolerance to hard water compared with other quats (column 5, lines 2-3). The preferred carbonate quat is didecyldimethylammonium carbonate (column 2, lines 65-67). The composition preferably has a pH 9.85 (column 5, lines 40-56).
It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to substitute didecyldimethylammonium chloride in the composition of Meng for didecyldimethylammonium carbonate  and have a reasonable expectation of success. One would have been motivated to do so since to have disinfecting composition having good tolerance to hard water.
It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to add a fragrance to the composition of Meng and have a reasonable expectation of success. One would have been motivated to do so in order to provide a disinfecting composition with a preferred fragrance. With regard to the limitation, “wherein the second biocide is present in relation to 
Therefore, the instant claims are rendered obvious by the teachings of the prior art.

This is a new ground of rejection necessitated by the amendment to the claims.
Claim 1-11, 16-19, 28, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herve (French Patent Application Publication 2710919, Published 04/14/1995) in view of Lutz (US Patent 6080789, Published 06/27/2000).
The claims are directed to a composition comprising a first biocide such as dodecyl dimethyl ammonium chloride and a second biocide such benzalkonium chloride, having a pH of the composition is 6 to 13. The claims are further directed to the composition comprising a fragrance. The claims are further directed to a method of disinfecting an object comprising contacting the object with the composition. The claims are further directed to a composition comprising a first biocide such as dodecyl dimethyl ammonium carbonate. 
Herve teaches a germicidal composition which comprises of the order of 3% fatty alcohol ethoxylated with 3 moles of ethylene oxide; of the order of 7.7% fatty alcohol ethoxylated with 7 moles of ethylene oxide; of the order of 15.7 t of ethoxylated fatty alcohol containing 5 moles of ethylene  (page 4, lines 7-14). The ratio of first biocide to second biocide is 1:1.69, which reads on the instantly claimed ratio.
Herve lacks a teaching of the pH of the composition. Herve also lacks a teaching wherein the first biocide is didecyldimethylammonium carbonate. Herve finally lacks a teaching wherein the composition comprises a fragrance. 
Lutz teach a method of disinfecting a substrate (abstract). The composition can comprise a fragrance (column 5, lines 9-11). Carbonate quats display good tolerance to hard water compared with other quats (column 5, lines 2-3). The preferred carbonate quat is didecyldimethylammonium carbonate (column 2, lines 65-67). The composition preferably has a pH 9.85 (column 5, lines 40-56).
It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to adjust the pH of the composition of Herve and have a reasonable expectation of success. One would have been motivated to do so in order to provide a disinfecting composition with an preferred pH.
It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to substitute didecyldimethylammonium chloride in the composition of Meng for didecyldimethylammonium carbonate  and have a reasonable expectation of success. One would have been motivated to do so since to have disinfecting composition having good tolerance to hard water.
It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to add a fragrance to the composition of Meng and have a reasonable expectation of success. One would have been motivated to do so in order to provide a disinfecting composition with a preferred fragrance. With regard to the limitation, “wherein the second biocide is present in relation to the first biocide such that the ability of both biocides to kill or inhibit the growth of the microorganism is greater than if only one of the biocides were present at the same concentration of both biocides 
Therefore, the instant claims are rendered obvious by the teachings of the prior art.

This is a new ground of rejection necessitated by the amendment to the claims.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meng (Chinese Patent Application Publication 104488862, Published 04/08/2015) in view of Lutz (US Patent 6080789, Published 06/27/2000)  as applied to claims 1-9, 13, 16-19, 28 and 29 above, and further in view of Lichtenberg et al. (US Patent Application Publication 2004/0029767 A1, Published 02/12/2004.
The claims are further directed to a composition comprising didecylmethylpoly(oxyethyl)ammonium propionate.
The teachings of Meng and Lichtenberg et al. are discussed above.
Meng lacks a teaching wherein the composition comprises didecylmethylpoly(oxyethyl)ammonium propionate.
Lichtenberg et al. teach a disinfectant composition comprising 2.0% didecylmethylpoly(oxyethyl)ammonium propionate with a pH of 9.85(paragraphs 0046-0055). The compositions are characterized by an excellent bactericidal and in particular fungicidal action even in small application concentrations and are suitable for use as both disinfectants and preservative agents (abstract).

This is a new ground of rejection necessitated by the amendment to the claims.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herve (French Patent Application Publication 2710919, Published 04/14/1995) in view of Lutz (US Patent 6080789, Published 06/27/2000)  as applied to claims 1-11, 16-19, 28, and 29 above, and further in view of Lichtenberg et al. (US Patent Application Publication 2004/0029767 A1, Published 02/12/2004.
The claims are further directed to a composition comprising didecylmethylpoly(oxyethyl)ammonium propionate.
The teachings of Herve and Lutz are discussed above.
Herve lacks a teaching wherein the composition comprises didecylmethylpoly(oxyethyl)ammonium propionate.
Lichtenberg et al. teach a disinfectant composition comprising 2.0% didecylmethylpoly(oxyethyl)ammonium propionate with a pH of 9.85(paragraphs 0046-0055). The compositions are characterized by an excellent bactericidal and in particular fungicidal action even in small application concentrations and are suitable for use as both disinfectants and preservative agents (abstract).
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SOROUSH whose telephone number is (571)272-9925.  The examiner can normally be reached on M-F 9:30am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALI SOROUSH/Primary Examiner, Art Unit 1617